Court of Auditors Special Report No 10/2008 on 'EC Development Assistance to Health Services in Sub-Saharan Africa' (debate)
The next item is the debate on the oral question to the Commission on Court of Auditors Special Report No 10/2008 on EC Development Assistance to Health Services in Sub-Saharan Africa by Mr Borrell Fontelles, on behalf of the Committee on Development - B6-0016/2009).
author. - (NL) Madam President, Commissioner, ladies and gentlemen, Africa is the only continent that has not made any progress to speak of when it comes to meeting the Millennium Goals, particularly in the area of health, that is, in mother and infant mortality, the fight against HIV/AIDS, TBC and malaria. This is wholly attributable to their weak healthcare systems and the human resources crisis that is sweeping that sector. It is therefore abundantly clear that investing in health systems is essential in the fight against poverty.
This is, moreover, also the Commission's view, but according to the report by the Court of Auditors, even though the Commission has claimed this for years, it has done precious little in the way of making any practical changes. The Commission is making efforts, mainly via vertical funds in the fight against AIDS, and this may well be necessary in our view, but this should not be at the expense of the overall package of investments in basic healthcare.
Commissioner, the budget for basic healthcare has not increased even proportionately since 2000 in the framework of the whole package of official development aid. There is therefore enough reason for this Parliament, on the basis of the Court of Auditors' report, to ask the Commission a few questions and make a few recommendations. I would like to make four points.
Firstly, the budget for healthcare must be increased. Clearly, a joint initiative is what is needed here from the EU along with its partner countries. The developing countries have committed to investing 15% of their budgets in the framework of the Abuja Declaration. This cannot possibly be done, though, Commissioner, if the Commission and Europe are only prepared to spend 5.5% of the European Development Fund (EDF) on this. I should therefore like to find out from you in what way the Commission would like to ensure that in the framework of the 10th EDF, the investments in health will be increased.
Secondly, better and efficient use should be made of budgetary support. Even though this is one of the Commission's showpieces, it receives low scores in the Court of Auditors' report. Nonetheless, budgetary support very much has the potential of meeting the shortcomings in southern healthcare systems. Whilst sectoral budgetary support can really target health systems, it is hardly used in sub-Saharan Africa.
General budgetary support can also prove helpful, provided the Commission can commit, and kindle enthusiasm in, the partners to select healthcare as a central sector, and we would urge the Commission to do this. My question to the Commission is: in what way will you ensure that much better and much more targeted action is taken both via sectoral support and general budgetary support?
Millennium Development Goals (MDG) contracts are one of the Commission's promising instruments. I am 100% behind them, but in all honesty, they are somewhat too insubstantial and too short-sighted because they are only meant for the good students, and so alternatives are very much needed for the others.
Thirdly, expertise must be enhanced. According to the report, the Commission has too little expertise to put its policy proposals in the healthcare sector into practice. This is why we would ask the Commission to guarantee this expertise by drafting in more health experts and also by working more effectively with the WHO and the Member States.
Fourthly, the healthcare sector must be better coordinated. Commissioner, it is absolutely vital for the European Code of Conduct on Division of Labour to be put into practice, and that the investments in, and programmes on, healthcare between the different EU countries are better coordinated. In addition, we must ensure that the so-called orphans among the needy countries can also guarantee aid in the area of health.
I should like to finish off with a word of thanks to Mr Staes who, on behalf of the Committee on Budgetary Control, supports the concern expressed by the Committee on Development, and has asked the Commission to clarify its plans with a view to the discharge procedure, and preferably before the end of 2009.
It is clear, Commissioner, ladies and gentlemen, that this Parliament urges the Commission finally to translate its policy priorities into reality with more conviction and with better instruments. This is more than necessary if we want to be in with a chance of achieving the Millennium Goals by 2015, because, Commissioner, basic healthcare deserves sustainable investments in the long term.
Member of the Commission. - Madam President, the Commission really welcomes the European Court of Auditors' special report on EC support to health services in Africa. The debate on this oral question gives us an opportunity to discuss our health support to Africa with you, the European Parliament.
I am not going to repeat here the formal reaction the Commission has already made regarding the Court of Auditors' special report, which has already been published on the Internet.
Unfortunately, this report has not received wide coverage in the press and, when it was mentioned, things were sometimes oversimplified by saying that 'Europe has not kept its promises in Africa'. Let me therefore just clarify a few essential points before we enter into the debate.
The Commission remains fully committed to supporting the Millennium Development Goals, the health-related Goals 4, 5 and 6 being an integral part of these goals: reduction of child mortality by two thirds, reduction of maternal mortality by three quarters, and halting and reversing the spread of HIV/AIDS. This is what our development cooperation stands for, but our commitment must not be measured by budgetary allocations to the health sector alone.
Doubtless, child mortality will be reduced by effective health service interventions, vaccinations in particular. Therefore, we monitor vaccination coverage not only in our health programmes but also in many of our general budget support operations. However, child mortality also depends on other factors such as nutrition, housing, access to safe water, sanitation and education. Therefore our contribution can, and will, frequently be outside the healthcare sector itself.
When deciding on sectoral allocations and modalities of our development assistance, we agreed in Paris and Accra to increasingly respect basic principles of aid effectiveness. Here are just two examples. The first is leadership by partner governments. This means, after an in-depth discussion with the partner country, accepting the sectors proposed for support. It might not be the health sector but education or water and sanitation.
Second: alignment on national systems. This means channelling our aid, preferably as budget support (provided that the basic criteria are fulfilled). If the country has a sufficiently well formulated poverty strategy, our support may preferably be channelled as general budget support.
Although this support will not then be earmarked as health sector support, it is linked to targets for health, such as vaccination coverage rates or proportions of births assisted by skilled health personnel. Such targets are usually part of the poverty strategy and are monitored, and budget support disbursement is often linked to progress on them.
In addition to the global commitments on aid effectiveness made in Accra and Paris, we, the European Union, have collectively agreed on a code of conduct that foresees, for example, a reduction in the number of sectors in which each and every donor is active, in order to reduce the administrative and managerial burden on our partner countries through the multiplicity of donors. This is the meaning of the division of labour approach that EU Member States and the European Commission have agreed upon. We know that it will not always be easy to agree on this at the country level, particularly as health scores high in public opinion, and all donors and donor countries want to be present and to be seen. We will, at times, have to resist such a tendency and leave it to the other donors to do the job.
I therefore hope that our debate today will contribute to further clarifying these issues and to helping ensure that Europe fulfils its promises to Africa.
on behalf of the PPE-DE Group. - Madam President, I thank the Commissioner for that response. I am sure you are right, Commissioner, that figures can mean many things and we need to look very carefully at them. But of course, today we are looking at the Court of Auditors, so we have to look at the figures. I sometimes wish we would look at people rather than figures, but we agree 'no wealth without health'. That is not just a slogan but a reality in so many low-income countries.
We agree that the Court of Auditors says only 5.5% of EDF funding is going to health, whereas the European Union's policy - and Parliament's policy - is that 35% should be spent on health and education. There is a wrong figure there, and it may well not be as bad as that figure suggests. Nevertheless, it shows we have got to do a lot better, and that involves cooperation - if I can use that term - with the 15% pledge enshrined in the Abuja Declaration by the countries themselves.
However, Commissioner, I want to come back to the people. Go to Mali and see the diabetes out of control and look at the cost to families: over 30% of their family income spent on insulin, if they have to buy it - and they do have to buy it. Go to Chad and ask about the mental health services, and they will tell you that they used to have them before the civil war. Go anywhere in Africa and see the inhumane treatment of people with epilepsy, whereas for a few cents, we could make most of them seizure-free. Go anywhere in Africa and see the AIDS orphans and see and meet the grandparents trying to raise the grandchildren because the parents are dead.
The statistics are there. We know that in the Americas, 14% of the world's population has 10% of the global burden of disease and 42% of the health workers. Sub-Saharan Africa has 11% of the world's population, 25% of the global burden of disease and 3% of the health workers. It reflects the debate that we had earlier. But we have to look at those things because you cannot have health without health services, without health workers and without health education.
We also have to look at some of the projects that we are embarking on. It is not just TB, AIDS and malaria, but all the other diseases. It is the neglected diseases, for which the Commission stands proud with its cooperation with the pharmaceutical companies on that initiative to bring help to people in need of those medicines. We have to look at the causes of ill health, and the debates this evening have centred round those.
Only if we pull all these things together will the statistics add up - and that means the people will add up. What we do better will help people to be better, and then their economies could be better too.
on behalf of the Verts/ALE Group. - (NL) Madam President, ladies and gentlemen, the report of the Court of Auditors will not be officially presented in the Committee on Budgetary Control until next week. I should therefore like to congratulate the Committee on Development and also Mrs Van Lancker, who have made sure that this debate is being held here today and that tomorrow, we will be adopting a resolution which gives a detailed account of what has gone wrong.
We should pay close attention to Mrs Van Lancker's long speech and the recommendations she has made in it. Commissioner, we should pay close attention to Mr Bowis's speech, who managed to list the shortcomings very expertly.
Anyone who reads the Court of Auditors' report cannot simply skate over the issue. The figures are there for everyone to see, and Mrs Van Lancker was right to point out that the Millennium Goals for this sector will be achieved with great difficulty, if at all. Studying the figures which the Court of Auditors quotes for each country will bring you back down to earth with a bump.
With regard to AIDS prevalence, 34% of the population is affected in Swaziland, 23% in Lesotho and 14% in Malawi. Child mortality in Swaziland was 78/1000 in 1997, compared to 86/1000 now. In Lesotho, life expectancy in the mid-90s was 60, now only 41. In Kenya, more than 1 in 10 children die before the age of five. The recommendation, the analysis of the Court of Auditors about the efficiency of EU policy has, in the last few years, been painfully disquieting.
I therefore hope, Commissioner, that the Commission will indeed succeed in answering the questions by 10 April, which I, as rapporteur of the Committee on Budgetary Control, managed to have included in this resolution, so that we can incorporate the answers in the discharge procedure that is due at the end of April.
(PT) Madam President, Commissioner, anyone visiting sub-Saharan Africa can easily see, in most countries, the enormous weakness in their health systems and the extremely negative impact that this weakness has on the lives and health of the people who should be helped by these services.
The figures regularly published at international level constantly confirm this. In this respect, the idea that simple and practical gestures, which are not particularly elaborate or even particularly expensive, might be sufficient to save many lives is extremely disturbing. European financial support can be crucial in this respect and we must always keep in mind that cooperation in the area of health is truly strategic and directly involves not just one of the Millennium Development Goals (MDG) but many of them. The Court of Auditors found, and I quote, that 'EC funding to the health sector has not increased since 2000 as a proportion of its total development assistance despite the Commission's MDG commitments and the health crisis in sub-Saharan Africa'. End of quotation. It also recognised, and again I quote, that: 'The Commission contributed significant funding to help launch the Global Fund [to fight AIDS, tuberculosis and malaria] but has not given the same attention to strengthening health systems although this was intended to be its priority'. End of quotation.
According to the Court, this will have happened, and again I quote, because 'the Commission has had insufficient health expertise to ensure the most effective use of health funding'. End of quotation.
The Court of Auditors therefore directly presents the European Commission with a huge challenge, which I endorse. For our part, I want to reiterate this challenge, based on the objectivity of this data and this assessment. Health services already form part, but must increasingly form part, of our development assistance priorities, and they therefore merit an increase in funding. Optimising how aid is given, bearing in mind the apparently opposing needs of coordination of management and proximity to the beneficiary populations, will be to provide a service that can save many lives.
The European Commission cannot fail to respond positively to this challenge and I urge it to do so. Just now, Mr Bowis made a touching speech in which he managed to put faces, human faces, to the dry coldness of these numbers from the Court of Auditors. The challenge for us, Commissioner, is to ensure that our cooperation can put a look of happiness and hope on these same faces. That is why, Commissioner, it is vital that we change the numbers in our health cooperation.
(FR) Madam President, I did not really want to speak on this report, but just to add a point that is particularly close to my heart and which I have raised on several occasions at the ACP meetings. It is the issue of health conditions for the Tuareg people in Niger. In this context, Commissioner, I should really like to raise the problem of European companies that exploit natural resources in African countries and, in particular, the French company, Areva, which is going to exploit uranium in Niger, without giving any information to the local communities, with the result that the people living there are using, for example, radioactive materials or scrap metal for cooking utensils.
Today, the authorities in Niger are not allowing serious studies to be carried out on the situation regarding radioactivity among these people, but we know that they are in an alarming situation.
We had asked, during one ACP meeting, for an epidemiological study to be carried out on these people. I am putting this request again today to the Commission.
Member of the Commission. - Mr President, not only have I listened carefully to what has been said tonight, and not only have I paid attention to what was said in the report by the Court of Auditors, but also, as I said before, I have just come back from a visit to Côte d'Ivoire and Liberia and have seen with my own eyes what the needs of these countries are in the field of health. They have needs in terms of infrastructure, needs in terms of the trained health providers we have already talked about, and needs in terms of medication.
Those needs are immense, and I cannot but agree with you that we have to intensify our efforts in offering our help, in the field of health, in the poor countries of Africa.
I can assure you that I will convey your comments to my colleague, Louis Michel, and I am sure he, too, will consider all your suggestions and comments with great attention, just as I have done.
I have received one motion for a resolution tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.